ORDER
MICHAEL A. DeMIRO of VERONA, who was admitted to the bar of this State in 1976, having pleaded guilty to violation of 18 U.S.CA. 371, (conspiracy to engage in misleading conduct with other persons with the intent to hinder, delay and prevent the communication to law enforcement officers of information relating *418to the commission of a federal offense), a federal felony, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), MICHAEL A. DeMIRO is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that MICHAEL A. DeMIRO be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MICHAEL A. DeMIRO comply with Rule 1:20-20 dealing with suspended attorneys.